UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1994


HAROLD H. HODGE, JR.,

                      Plaintiff - Appellant,

          v.

DOUGLAS F. GANSLER, Attorney General, Maryland Department
of State Police; CHRISTOPHER ESNES; LT. RANDY L. STEPHENS;
STATE OF MARYLAND; CALVERT COUNTY, (local government).



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:13-cv-01949-AW)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold H. Hodge, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harold   H.    Hodge,      Jr.,      appeals     the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) civil rights action

under 28 U.S.C. § 1915(e)(2)(B) (2006) for failure to state a

claim on which relief could be granted, confining his appeal to

the district court’s dismissal of his claim against Defendant

Christopher Esnes for racial profiling 1 in connection with a

traffic stop.       We affirm. 2

               We review de novo the district court’s dismissal of a

claim    for    failure      to   state    a       claim   on   which   relief   may   be

granted.       Slade v. Hampton Rds. Reg’l Jail, 407 F.3d 243, 248

(4th Cir. 2005).          Although a pro se litigant’s pleadings are to

be construed liberally, Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978), his complaint must contain factual allegations

sufficient “to raise a right to relief above the speculative


     1
        Although there exists no federal claim for “racial
profiling,” in adherence to our obligation of construing the
filings of a pro se party liberally, Gordon, 574 F.2d at 1151,
we construe Hodge’s claim as one for a violation of the Equal
Protection Clause of the Fourteenth Amendment.
     2
       In his informal appellate brief, Hodge does not present
any specific arguments challenging as error the district court’s
dismissal of his complaint as to his remaining claims and the
remaining   Defendants.    Accordingly,  Hodge   has   forfeited
appellate review of these issues.    4th Cir. R. 34(b); Wahi v.
Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.
2009); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4
(4th Cir. 2004).



                                               2
level” and that “state a claim to relief that is plausible on

its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570

(2007).      This “plausibility standard requires a plaintiff to

demonstrate more than a sheer possibility that a defendant has

acted unlawfully.”          Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009) (internal quotation marks omitted).                         He must

articulate facts that, when accepted as true, demonstrate he has

stated a claim entitling him to relief.                Id.

            To state a claim under § 1983 for a violation of the

Equal Protection Clause of the Fourteenth Amendment, a plaintiff

must allege facts sufficient to show that he has been treated

differently from others with whom he is similarly situated and

the unequal treatment resulted from intentional or purposeful

discrimination.        Morrison       v.    Garraghty,       239 F.3d 648,     654

(4th Cir.     2001).        Hodge’s        complaint,        however,     does     not

articulate    facts    demonstrating        that   a   racially    discriminatory

intent or purpose was a factor in Esnes’ decisions to stop his

vehicle, to issue a citation for his failure to possess a valid

change-of-address card, or to issue a warning ticket for his

failure to yield the right-of-way.                 Accordingly, as Hodge did

not state a plausible claim under § 1983 for an equal protection

violation,    we   affirm    the   district        court’s     order.      Hodge   v.

Gansler, No. 8:13-cv-01949-AW (D. Md. July 18, 2013).



                                           3
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4